DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-3, 6, 8, 9, 11 and 12 are pending. Claims 1-3, 6, 8, 9, 11 and 12 are currently amended. Claims 4, 5, 7, 10 and 13-15 are canceled. It appears that no new matter has been added. The amendments to the claims have overcome the drawing objections, the 35 USC 112 second paragraph rejections and the rejections to Claim(s) 1-8, 10 and 12-15  under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Korfgen (DE 102005061031);  in the alternative, Claims 1-8, 10 and 12-15  under 35 U.S.C. 103 as being unpatentable over Korfgen in view of Osanai (US 10351199);  in the alterative, Claim 6 under 35 U.S.C. 103 as being unpatentable over Korfgen and/or in view of Osanai as applied to claim 1 above, and further in view of Hecker (EP 1700957); Claims 9 under 35 U.S.C. 103 as being unpatentable over Korfgen and/or in view of Osanai as applied to claim 1 above, and further in view of Humpert (US 5586746); Claim 11 under 35 U.S.C. 103 as being unpatentable over Korfgen and/or in view of Osanai as applied to claim 1 above, and further in view of Esche (US 9062790); and are withdrawn. 
Allowable Subject Matter
Claims 1-3, 6, 8, 9, 11 and 12 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “…an extra length in the possible rotation of the handle or lever in either direction, retention elements of the cable immediately prior located to the cable accumulation of the first additional length of cable in spiral form, fixing a length of a cable segment prior to said cable in spiral form, fixing means of the cable to rotation elements of the handle or lever located after the cable accumulation of the first additional length of cable, wherein fixing means of the cable rotate with said handle or lever,  a second additional length of cable in a multiple folding form, located after fixing means of the cable to rotation elements of the handle or lever and prior to the connection of the cable with the handle or lever, having an extra length in the possible displacement in the inclination plane of the handle or lever  and wherein the space provided for the accumulation of the first additional length of cable in spiral form is sufficient to contain said first additional length of cable in spiral form, and sufficient not to press each turn of the cable on the adjacent turns or against the inner and/or outer limits of the space where the first additional length of cable in spiral form is located when the handle or lever is rotating” in combination with the other limitations set forth in the independent claim.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753